LILES, Acting Chief Judge.
Petitioners, appellants here, sought to adopt two minor children. The trial judge consolidated and then denied both petitions. Petitioners appeal and the cases have been consolidated here.
We are not asked to construe Rule 1.-420(a) (1) (i), FRCP, 1968 Revision, 30 F.S.A., but only the word “submission” contained therein. This Rule provides:
“ * * * an action may be dismissed * * * before submission of a nonjury case to the court for decision, * *
Following the second of three hearings, the judge ordered petitioners to bring in the school teachers of one child sought to be adopted together with the school teachers of petitioners’ children and one Moloca Lynn Barron, which petitioners failed to do.
At the third hearing in this cause and before the court handed down its opinion, appellants moved for a voluntary dismissal. We believe the motion was untimely as it *854was made after the case was submitted within the Rule and that therefore the trial judge was correct in denying the motion.
We do not pass on the merits of the final judgment since it has not been put in issue.
For the foregoing reasons we affirm.
PIERCE and McNULTY, JJ., concur.